Order entered March 19, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01562-CV

                         QUICK CHANGE ARTIST, LLC, Appellant

                                                     V.

                               IRIS T. ACCESSORIES, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-14118

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated January 15, 2015, we

notified the Dallas County District Clerk that the clerk’s record was overdue and directed the

district clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been

filed and we have not received any correspondence from the Dallas County District Clerk’s

office regarding the status of the clerk’s record.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record or

written verification that appellant has not paid for or made arrangements to pay for the record

within TEN DAYS of the date of this order. We notify appellant that if we receive verification it

has not paid or made arrangements to pay for the clerk’s record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to Felicia Pitre, Dallas County District Clerk, and to all parties.


                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE